DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/21/2021, is acknowledged.  Claims 2 and 15 are amended; Claims 22 and 23 are newly added.  Claims 2-9 and 13-23 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification does not provide explicit nor implicit support for the terms “primary carbides” and “secondary transitional metal borides and borocarbides” (emphasis added) as recited in the amended claims.  Applicant argues that “a person of ordinary skill in the art would have understood that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (WO2014/127062)(previously cited) in view of Cheney et al. (US2013/0220523)(“Cheney II”)(previously cited).
With respect to Claims 2, 7-8, 15, and 20-23, Cheney teaches a material comprising, by weight% (para. 10):

Claims 2 and 15
Cheney
B
1.16-2.2
0-2.5
C
2.0-2.8
0.7-8.5
Mo
12.5-19.5
0-30
V
8.0-14.0
0-10
Fe
Up to balance
Balance
Other
-
Nb: 0-20
Ti: 0-12
W: 0-30


Thus, Cheney teaches a material with compositional ranges overlapping each of the claimed ranges and which does not require a content of any additional elements which are not claimed.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Cheney teaches the material is used to form hardfacing coatings and weld overlays to protect surfaces from wear and that typical method of hardfacing include forms of welding in addition to thermal spray techniques. (para. 2, 3, 8).  Thus, Cheney teaches a material known to be useful for 
	Cheney II teaches a Fe-based feedstock material for thermal spraying, wherein the feedstock is in the form of a wire or powder material and may comprise up to 30 wt% of Mo and B, and up to 3 wt% B. (para. 7-8, 26, 32, 47-48).  Cheney II teaches using the feedstock in a thermal spray technique to obtain a protective coating on a surface. (para. 7, 26, 47-48, 60).
	Thus, Cheney and Cheney II are both drawn to Fe-based materials for forming protective coatings on surface.  It would have been obvious to one of ordinary skill in the art to form the composition of Cheney into a wire or powder feedstock for thermal spraying, as taught by Cheney II, in order to obtain a material readily applicable for forming a protective coating on a surface.
Finally, Cheney teaches selecting a composition for forming a coating, including such borides, carbides and/or borocarbides, in order to obtain a desired properties including hardness and wear resistance and to minimize cracking.  (para. 8-9, 13-14, 22-23, 61, 83).  Cheney teaches that the carbides, borides, and/or borocarbides may be present in the form of primary and secondary hard particle phases. (Id.). 
In particular, Cheney teaches a content of primary hard particles which may comprise a metal carbide of V, and thus constitute “isolated primary carbides” and “MC carbides.” (para. 8, 13, 18, 61, 63-66, 83, 91-93, 114-118). Specifically, Cheney teaches “the carbide phases precipitating in the alloy” may contain VC. (para. 118).  The term “carbide phases,” in context, is interpreted to refer to either the primary or secondary phase carbides, and therefore, the reference teaches an isolated primary carbide of VC. Cheney teaches that the primary carbide phase is present in a mole fraction of 2% or more and a volume fraction up to 50%. (para. 18, 63, 91). As reference teaches an embodiment with an open ended mole fraction of primary carbides of 2% or more, a composition overlapping the instantly claimed ranges, and a volume fraction of primary carbide up to 50%, it is deemed to teach a mole fraction of 
Cheney teaches a secondary hard particle/carbide phase, wherein the term “carbide” is defined by the reference to include metal borides and borocarbides, and wherein the secondary hard particles are present in a mole fraction up to 10%. (para. 14, 18, 61, 63, 83).  The reference teaches that the composition may include primary hard particles comprising W, Mo, V among other elements (para. 64-66, 91-93) and teaches compositions comprising contents of W and Mo overlapping the instantly claimed ranges (see Table above).  Cheney also teaches that the primary and secondary phases may not contain more than about 50% Fe. (para. 114-118).  In view of the teachings, one of ordinary skill in the art would recognize that the secondary phase particles must comprise one or more of elements of the composition other than Fe, and therefore, the reference is also deemed to teach secondary borides and/or borocarbides comprising one or more of W, Mo, and V.  It would have been obvious to one of ordinary skill in the art to select a content and composition of secondary borides and/or borocarbides comprising one or more of the contained metal-elements, including W and Mo, from the portions of the overlapping ranges.  
	With respect to Claims 3-5 and 17-19, as detailed with respect to Claim 2, Cheney teaches a material for forming a coating.  Additionally, Cheney II teaches using a thermal spray technique, such as arc wire spraying, to form a coating. (see para. 48).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the thermal spray feedstock as taught by Cheney in view of Cheney II, to form a coating using a thermal spraying technique, such as arc wire spraying, as taught by Cheney II, in order to obtain a coating with good wear resistance.
	With respect to Claim 6, Cheney teaches forming a hard coating with the above detailed composition, wherein the coating exhibits a hardness of 50 HRC or greater, including embodiments with 
	With respect to Claim 13, Cheney teaches a composition which does not require any Cr, thus falling within the claimed ranged. (para. 10).  In addition, Cheney teaches the optional addition of Cr, in an amount of 0-18 wt%. (para. 10).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  
With respect to Claim 14, Cheney teaches that the alloy can be tailored to adjust the FCC-BCC transition temperature in order to minimize cracking and further teaches specific examples with FCC-BCC transition temperature below 1300K. (para. 119-121; Fig. 15).  It would have been obvious to one of ordinary skill in the art to select a composition from the overlapping portion of the ranges disclosed by Cheney, to obtain a material with a FCC-BCC transition temperature of 1300K or below, as taught by Cheney, in order to minimize cracking (see para. 119-121), with a reasonable expectation of success.  
With respect to Claims 9 and 16, Cheney teaches compositional ranges overlapping the claimed contents of B, C, Mo and Fe and teaches a V content up to 10 wt%, whereas the instant claims require a V content of “about 11.0” wt%. (para. 10).  The range is deemed sufficiently close to the claimed range to establish a prima facie case of obviousness.  See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. 
In the alternative, Cheney II teaches a Fe-based feedstock for thermal spraying comprising up to 30 wt% of Mo and V, and 0-3 wt% B. (para. 8, 32).  Thus, Cheney II teaches a feedstock material with a content of V, overlapping the claimed range.  Cheney II teaches the material has improved coating characteristics and teaches that refractory elements, such as V and Mo, improve the material’s resistance to corrosion. (para. 7-8, 30-31). 
It would have been obvious to one of ordinary skill in the art to modify the composition of Cheney, to include a total content of up to 30 wt% of Mo and V, as taught by Cheney II, in order to obtain a thermal spray feedstock material with improved corrosion resistance and/or coating characteristics. (see, e.g., Cheney II, para. 7-8, 30-32).  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10105796 in view of Cheney et al. (US2013/0220523)(“Cheney II”).
The instant claims and the related patent are both drawn to the same or overlapping Fe-based compositions, including B, C, Mo, V and low Cr or Cr-free.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  In addition, both sets of claims are drawn to a material, when formed into a coating, exhibiting the same hardness of 55 HRC.  
Cheney II teaches a Fe-based feedstock material for thermal spraying, wherein the feedstock is in the form of a wire or powder material and may comprise up to 30 wt% of Mo and B, and up to 3 wt% B. (para. 7-8, 26, 32, 47-48).  Cheney II teaches using the feedstock in a thermal spray technique to obtain a protective coating on a surface. (para. 7, 26, 47-48, 60).  It would have been obvious to one of ordinary skill in the art to form the composition of US Pat. No. 10105796 into a wire or powder feedstock for thermal spraying, as taught by Cheney II, in order to obtain a material readily applicable for forming a protective coating on a surface.

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
Applicant argues that prior art Cheney fails to teach the claimed content of primary carbides and secondary transition metal borides and borocarbides.  These arguments are not found persuasive.
In particular, Cheney teaches a content of primary hard particles which may comprise a metal carbide of V, and thus constitute “isolated primary carbides” and “MC carbides.” (para. 8, 13, 18, 61, 63-66, 83, 91-93, 114-118). Specifically, Cheney teaches “the carbide phases precipitating in the alloy” may contain VC. (para. 118).  The term “carbide phases,” in context, is interpreted to refer to either the primary or secondary phase carbides, and therefore, the reference teaches an isolated primary carbide 
Cheney teaches a secondary hard particle/carbide phase, wherein the term “carbide” is defined by the reference to include metal borides and borocarbides, and wherein the secondary hard particles are present in a mole fraction up to 10%. (para. 14, 18, 61, 63, 83).  The reference teaches that the composition may include primary hard particles comprising W, Mo, V among other elements (para. 64-66, 91-93) and teaches compositions comprising contents of W and Mo overlapping the instantly claimed ranges (see Table above).  Cheney also teaches that the primary and secondary phases may not contain more than about 50% Fe. (para. 114-118).  In view of the teachings, one of ordinary skill in the art would recognize that the secondary phase particles must comprise one or more of elements of the composition other than Fe, and therefore, the reference is also deemed to teach secondary borides and/or borocarbides comprising one or more of W, Mo, and V.  It would have been obvious to one of ordinary skill in the art to select a content and composition of secondary borides and/or borocarbides comprising one or more of the contained metal-elements, including W and Mo, from the portions of the overlapping ranges.  
Applicant argues that the relevant portions of Cheney referenced in the previous Office Action drawn to “borides and/or borocarbides” reference primary phases, rather than secondary phases as required by the amended claims. (Remarks, p. 7).  These arguments are not found persuasive.  The prior version of the claims did not contain “primary” or “secondary” limitations and thus, such a distinction 
Finally, Applicant argues with respect to the obviousness-type double patenting rejection that US 10105796 does not teach primary carbides and secondary transitional metal borides and borocarbides are required by the amended claims.  These arguments are not found persuasive.
The instant application is a continuation of US 10105796.  Additionally, US 10105796 claims the same content and compositions of isolated carbides and transition metal borides and borocarbides.  Notably, the terms “primary carbides” and “secondary transitional metal borides and borocarbides” are not recited in the instant specification. Instead, Applicant argues that one of ordinary skill in the art would understand that, in light of the specification and figures, these phases would be understood by one of ordinary skill in the art to represent primary and secondary phases, respectively. (Remarks, p. 5/21/2021).  If, assuming arguendo, that the instant claims should be interpreted as argued by Applicant, the claims of US 10105796 should necessarily be interpreted in the same manner.  Therefore, in light of Applicant’s statements on the record, one of ordinary skill in the art would recognize that the carbide and boride/borocarbide phases of US 10105796 represent primary and secondary phases, respectively.  Alternatively, as the related claims comprise the same or substantially the same composition, and content and composition of isolated carbides and transitional metal borides and borocarbides, one of ordinary skill in art would expect the material to comprise the same primary and secondary phases, as instantly claimed.  MPEP 2112.01.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.